COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
 Cause number:            01-19-00233-CV
 Style:                   Eric Wells and People Need People, Inc. v. Grace Henry and People
                          Need People Residential Treatment Center
 Date motion filed*:      August 16, 2019
 Type of motion:          Motion for Rehearing and/or Reinstatement
 Party filing motion:     Appellants Eric Wells and People Need People, Inc.
 Document to be filed:    Response to Motion for Rehearing; Evidence of payment of filing and
                          clerk’s record and reporter’s record fees

 Is appeal accelerated?       No.

Ordered that motion is:
      ☐ Granted
      ☐ Denied
      ☐ Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Appellants must file evidence of payment, or arrangements to pay, the filing fee to the
         Clerk of this Court, the clerk’s record fee to the district clerk, and the reporter’s record
         fee within 7 days of the date of this Order. See TEX. R. APP. P. 37.3(b), 42.3(c).
         The Court requests appellees’ response to appellants’ “Motion for Rehearing and/or
         Reinstatement,” construed as a motion for rehearing, within 7 days of the date of this
         Order. See TEX. R. APP. P. 49.2.

Judge’s signature: _____/s/ Evelyn V. Keyes________
                    Acting individually       Acting for the Court
Date: ___August 22, 2019___




November 7, 2008 Revision